Citation Nr: 1210482	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  10-20 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from September 1943 to December 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran provided testimony before the undersigned at a hearing in Muskogee, Oklahoma, in November 2011; a transcript of that hearing is of record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a low back disability, having been reopened herein, is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A claim of service connection for a low back disability was previously denied by an unappealed rating decision of the RO in October 2006.  Evidence presented since October 2006 relates to an unestablished fact necessary to substantiate the claim. 


CONCLUSIONS OF LAW

1.  The October 2006 rating decision denying the claim of service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2011). 

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a low back disability has been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 ; Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. Kent v. Nicholson, 20 Vet. App. 1 (2006). 

As the issue of whether new and material evidence has been received has been resolved in the appellant's favor, any error in notice required by Kent is harmless error, and as the underlying claims for benefits have been remanded, analysis of whether VA has satisfied its other duties to duties to notify and assist is not in order. 


New and Material Evidence

A claim of entitlement to service connection for a low back disability was denied in an October 2006 rating decision.  After proper notification, the Veteran did not file a notice of disagreement.  The October 2006 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104 , 20.302, 20.1103.  However, a claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. §5108 ; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO. Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

In the October 2006 rating decision, the RO determined that there was no evidence of a back injury during service or any medical evidence of a link between the Veteran's current back disability and his period of service. 

Evidence considered at the time of this decision included the service treatment records, VA examination reports dated in March 1947 and March 1950, and recent private medical records.

Evidence received in conjunction with the application to reopen includes a September 2009 statement from a VA physician that it is as likely as not that the Veteran's present back problems are directly related to injuries he received on active duty, and a private physician's statement dated in January 2012 that it was as likely as not that the Veteran's reported fall while serving on active duty was the cause of his subsequent spinal problems.

These statements are competent evidence of a possible nexus between the Veteran's current low back pathology and his reported back injury during service, and the Board finds this evidence is both "new" and "material," in that it was previously unseen; it relates to an unestablished fact necessary to substantiate the claim, that is, a nexus between current disability and service; and it raises a reasonable possibility of substantiating the claim.  The Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a low back disability. 

Thus, the claim is reopened, and, to this extent only, the appeal is granted.  As will be discussed in the Remand portion of this decision, further development is required prior to the Board's adjudication of the merits of the Veteran's appeal. 


ORDER

New and material evidence has been received; the claim of entitlement to service connection for a low back disability is reopened and, to that extent only, the appeal is granted. 


REMAND

The Veteran contends that he injured his low back in a fall during combat service on Luzon in the Philippines in 1945.  The service treatment records do not document any back injury, however the Veteran is competent to report that he suffered any injury during combat.  

The record does not document any complaints or treatment for low back problems for decades after service.  While the record contains physicians' statements linking the Veteran's current low back pathology with his reported inservice injury, these do not contain full rationale as to the bases for such opinions.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

Finally, a July 2005 preoperative physical note indicates that the Veteran underwent a lumbar laminectomy by a Dr. Mark Adams in 1999.  No records from that physician or from that time frame are of record; they should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  After securing any necessary releases, obtain complete records of treatment for the Veteran's low back from Dr. Mark Adams, specifically to include any records related to lumbar laminectomy in 1999.

2.  Then, schedule the Veteran for an appropriate VA examination to determine the etiology and date of onset of any current disability of the low back.  All indicated studies should be performed, and the claims folder must be made available to the examiner for review prior to the examination. 

Based on the examination of the Veteran and review of the record, the examiner should provide a diagnosis of all current disorders of the low back that are present and provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any current disability of the low back had its onset in service or is causally related to service. 

The rationale for any opinion expressed should be provided in the examination report. 

3.  Then, AMC/RO should readjudicate the claim on appeal.  If the benefit sought remains denied, the AMC/RO must furnish the Veteran and his representative with a supplemental statement of the case (SSOC), before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


